Name: Commission Implementing Regulation (EU) 2019/928 of 3 June 2019 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 6.6.2019 EN Official Journal of the European Union L 148/22 COMMISSION IMPLEMENTING REGULATION (EU) 2019/928 of 3 June 2019 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 2019. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) An article (so-called optical fibre box without connectors) of cylindrical shape measuring approximately 140 mm in diameter and 400 mm in height. The weight of the article is approximately 2,5 kg. The article is made mainly of plastics with some small elements (brackets and screws) made of metal. The base of the article is provided with four cable entry points. When the article is fully assembled, the base is fixed to the cylindrical plastic covering of the article by a detachable round clasp. Inside, there is a splice tray made of plastics, attached to the base of the article. This tray contains specific grooves. At the time of presentation the article is not equipped with any connectors. The article as a whole is intended for the preservation of cables. (*1) See images 3926 90 97 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 3926 , 3926 90 and 3926 90 97 . Classification under subheading 8536 70 00 as connectors for optical fibres, optical fibre bundles or cables or under subheading 8536 90 10 as connections and contact elements for wire and cables (which are electrical apparatus for making connections) is excluded, as the article in question is just a box. It is neither equipped with connectors for optical fibres, optical-fibre bundles or optical cables nor does it possess any connections and contact elements for wire and cables. Classification under heading 8538 as parts suitable for use solely or principally with the apparatus of heading 8535 , 8536 or 8537 is also excluded as due to the absence of connectors, contacts or provisions therefor, the article can be considered neither electrical apparatus of heading 8536 nor an identifiable part thereof. Consequently, the article is to be classified according to its constituent material (plastics) under CN code 3926 90 97 as other articles of plastics. (*1) Images are purely for information.